ORDER.CV                                                            








 











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-117-CV



DON BLACKWOOD 	APPELLANT



V.



TRAMMELL CROW COMPANY NO. 33 LTD.,	APPELLEES

CROW-BILLINGSLEY MIDWAY ROAD SOUTH-A, LTD.,

AND LUCY BILLINGSLEY





----------



FROM THE 362
nd
 
DISTRICT COURT OF DENTON COUNTY



----------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



----------



Appellant Don Blackwood filed a petition for bankruptcy on August 28, 2003 in the United States Bankruptcy Court, Eastern District of Texas, Plano Division, Cause No. 03-44012, which automatically stayed this appeal.

Appellant has filed an 
“Agreed Motion To Dismiss With Prejudice” and has 
furnished this court with a copy of the “Discharge of Debtor” from the United States Bankruptcy Court entered on July 21, 2005.  Because the debtor has been granted a discharge, 
this case is ordered reinstated.

It is the court’s opinion that appellant’s motion to dismiss should be granted; therefore, we dismiss the appeal.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.

PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED: September 8, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.